DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the last Office Action mailed on 02/02/2021, Applicant has canceled claims 4 and 9, amended claims 1-2, 6-7 and 10. Accordingly, the claims are eligible under U.S.C.§§ 101; thus, 35 U.S.C.§§ 101 rejection is withdrawn. Thus, claims 1-3, 5-8 and 10 are currently pending in the subject application.
Reasons for Allowance 
3.	The examiner is satisfied that the prior art has been fully developed and claims 1-3, 5-8 and 10 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1-3, 5-8 and 10 filed on 11/25/2019 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the features of multiplying the d-axis magnetic flux and the q-axis magnetic flux by a d-axis current feedback and a q-axis current feedback to be a d-axis flux-current product and a q-axis flux-current product respectively; subtracting the q-axis flux-current product from the d-axis flux-current product to get a flux-current product error; sending the flux-current product error to a proportional-integral controller to 
The closet references to the present invention are believed to be as follows: Son et al. (US 20130175955 A1). Son et al. teaching is an estimated rotor flux angular position error is generated based on estimated back electromotive force (EMF) values, and based on the estimated rotor flux angular position error, an estimated rotor flux angular position, an estimated electrical synchronous frequency and/or an estimated rotor frequency can be generated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592.  The examiner can normally be reached on Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAID BOUZIANE/Examiner, Art Unit 2846